TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00060-CV



                          Nadeau Painting Specialist, Ltd., Appellant

                                                 v.

                         Dalcor Property Management, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 286455, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                               CONCURRING OPINION


               Because I agree with the majority opinion that the evidence is legally and factually

sufficient to support the trial court’s findings, and the trial court did not abuse its discretion in

granting appellee Dalcor Property Management, Inc.’s trial amendment, I concur in the judgment.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: July 18, 2008